Citation Nr: 1209085	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1970.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The issues of (1) entitlement to an initial evaluation in excess of 70 percent for PTSD, and (2) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, and thinking.  


CONCLUSION OF LAW

The criteria for an initial schedular disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran in light of the Board's grant of an initial 70 percent rating and remand of the issue of whether a higher (total) rating and/or TDIU is warranted.  As such, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished, and that the Veteran will not be prejudiced by the Board proceeding with an adjudication of the merits of his entitlement to an initial rating higher than 50 percent.  

Increased Initial Rating

The Veteran contends that he is entitled to an initial disability rating higher than 50 percent for PTSD.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

Evaluations of mental health disorders, such as the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The RO determined that the symptomatology associated with the Veteran's PTSD most nearly approximated a disability rating of 50 percent.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A maximum rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

(The Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).)

When evaluating the level of disability for a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

After careful consideration of the pertinent evidence in the present case, the Board finds that the service-connected disability picture more nearly approximates the criteria for the assignment of an initial 70 percent evaluation.  

The evidence for consideration in this case includes VA clinical records dated from September 2006 to June 2008 and the results of three disability examinations conducted in association with this appeal.  

The VA clinical records show that the Veteran has been involved in ongoing group therapy for PTSD throughout the period of appellate review.  Records associated with this therapy, however, generally do not include findings specific to the Veteran.  The Veteran has not received individual therapy for PTSD.

The Veteran underwent VA psychiatric examination in May 2007, November 2008, and June 2010.  

The May 2007 report of examination shows that the Veteran reported symptoms including vague suicidal ideation with no attempts.  The Veteran also described experiencing nightmares several times weekly.  The nightmares reportedly consisted of actual events he witnessed and participated in while he was in Vietnam.  The Veteran otherwise reported that he had trouble with both falling asleep and staying asleep, although his predominant difficulty was with staying asleep.  He additionally reported avoidant behavior such as avoiding watching television coverage of the Wars in Iraq and Vietnam.  The Veteran also stated that he heard the voice of God talking to him on a daily basis.  Finally, the Veteran reported symptoms of increased arousal manifested by hypervigilance.

On mental status examination, the Veteran was observed to have speech and thought processes that were goal-directed in nature, although he did need to be redirected several times during the examination.  

In describing his social interactions, the Veteran stated that he never married and that he did not "have a life."  He spent most of days at home reading or going outside.  He avoided contact with other people and reportedly became anxious in large crowds.  He stated that he had been involved in many fights over the years, and noted that recently he had been more irritable.  He described himself as increasingly withdrawn from other people.

With respect to his occupational history, the Veteran reported that he had last worked in 1982.  

Based upon the above, the examiner determined that the most appropriate diagnoses for the Veteran were PTSD and schizophrenia.  The Veteran's PTSD was felt to be mild in degree, although it did cause impairment in his social and occupational functioning.  This impairment, however, was exacerbated by his schizophrenia, which the examiner determined was unrelated to his PTSD.  The VA examiner assigned a GAF score of 55.

The same examiner performed a second examination in November 2008.  At that time, the Veteran's symptoms were found to include being socially isolated; having a feeling of declining memory function and ability to concentrate; intermittent suicidal thoughts with no history of harming himself; auditory hallucinations, and difficulty sleeping.  His social history and mental status examination were essentially unchanged from the prior examination.  The examiner also noted essentially the same PTSD symptomatology, including feelings of detachment from others, markedly diminished participation in activities, and hypervigilance at home.  The Veteran described being wary and suspicious of people in public, and of sitting with his back to the wall when he was in an indoor space.  The examiner again assigned a GAF score of 55.  

The June 2010 examination, performed by a different examiner, documents a history of essentially continuous paranoia, hallucinations, sleep impairment, and minimal social interaction.  The Veteran was noted to never have been married.  Although he had children, he had no contact with them or his remaining extended family.  Furthermore, the Veteran had previously had one friend, but he died in 2009, and his only other social contact consisted of VA group therapy and daily phone calls with an ex-girlfirend.  Likewise, his leisure pursuits involved solitary activities, such as yard work, walking, and riding his scooter.  The VA examiner also documented the Veteran's report of a conflict with a female neighbor whom the Veteran suspected of causing the death of his pets.  

On mental status examination, the June 2010 VA examiner found the Veteran to have such symptoms as depressed and fearful mood, but normal affect; persistent paranoid delusions; and unremarkable thought processes, although he did not interpret proverbs appropriately.  Remote memory was mildly impaired, but he had no obsessive rituals, panic attacks, or homicidal ideation or suicidal ideation at the time of the examination, and impulse control was good with no episodes of violence.  

With particular regard to PTSD, the VA examiner noted a history of longstanding moderate symptoms, which included social isolation and limited daily activities.  The VA examiner commented that the Veteran appeared to lack emotion and connectivity to others, and that he felt alone in the world.  The VA examiner assigned a GAF score of 59.  

The evidence of record does not support a finding that the Veteran's PTSD causes symptoms such as obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; or spatial disorientation.  

Nonetheless, the evidence of record shows such symptoms as suicidal ideation and some impaired impulse control.  More significantly, the evidence shows, overall, symptoms involving the Veteran's difficulty in adapting to stressful circumstances (including work or work like setting) and inability to establish and maintain effective relationships, which result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See Mauerhan, 16 Vet. App. 442-43.  Of note, each of the three disability examinations reveals that the Veteran has not worked at any point during the period of appellate review and that he has had nearly no social contacts.  Most recently, the June 2010 VA examination shows that his social contacts were limited to VA group therapy and phone contact with an ex-girlfriend, but that he otherwise had no friends and no contact with his family, including his children.  

The Board has also carefully considered the GAF scores assigned during the period of appellate review.  As noted, the May 2007 and November 2008 examinations show GAF scores of 55, and the June 2010 VA examiner assigned a GAF score of 59.  The Board notes that these GAF scores tend to indicate either moderate symptoms or moderate difficulty in social and occupational.  The Board may not dispute the assignment of these GAF scores, as they are medical determinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board may not base a decision on its own unsubstantiated medical opinion).  The Board simply finds, with due deference to the GAF scores assigned, that the Veteran's overall disability picture is not shown to be productive of symptoms that would be characteristic or reflective of symptomatology that is only moderate.  See 38 C.F.R. § 4.118.  

In light of the evidence discussed above, the Board finds that the Veteran's PTSD disability picture more nearly approximates the criteria for a 70 percent rating.  

In making this determination, the Board recognizes that the medical records, particularly the May 2007, November 2008, and June 2010 disability examinations, indicate that the Veteran's disability picture is complicated by the symptomatology of his schizophrenia, such as persistent hallucinations.  For instance, the May 2007 examiner concluded that the Veteran's PTSD caused impairment in his social and occupational functioning, but also noted that the impairment was exacerbated by his schizophrenia.  Similarly, the June 2010 VA examiner concluded that the Veteran's hallucinatory experiences were related to the schizophrenia, but that the remaining symptoms could not be readily associated with one diagnosis more than the other.  The Board thus finds that the evidence does not sufficiently distinguish between the degree of symptomatology attributable to the Veteran's service-connected PTSD and that attributable to schizophrenia.  Under such circumstances, all signs and symptoms must be attributed to the service-connected PTSD.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant). 

Based upon the foregoing, the Board finds that an initial 70 percent rating is warranted for the Veteran's PTSD.  The Board has considered entitlement to "staged ratings," but finds that such are not warranted in the instant case because the schedular criteria for a 70 percent rating have been met throughout the entire period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

As the record contains conflicting evidence regarding whether the Veteran is unemployable as a result of his PTSD, the Board makes no finding as to whether the Veteran may be entitled to an initial rating higher than 70 percent.  The need for additional development in this respect is addressed in the remand portion of this decision.

As a final matter, the Board notes that the findings above are based on the schedular criteria for evaluating PTSD.  To afford justice in exceptional situations, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  Here, however, consideration of referral for extraschedular consideration would be premature, as the Board is remanding the issue of whether an initial schedular rating higher than 70 percent is warranted.  


ORDER

An initial 70 percent rating, but not higher for the service-connected PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

After a careful review of the record, the Board finds that further development is necessary on the issues of entitlement to an initial disability rating higher than 70 percent and entitlement to TDIU.  

In particular, the evidence, including the Social Security Administration (SSA) records, shows that the Veteran has been unemployed since December 1982.  The evidence of record does not show, however, whether he is unemployable due to his service-connected PTSD alone or, correspondingly, whether his PTSD is reflective of total occupational and social impairment.  

On this issue, the evidence of record includes a July 1983 SSA disability determination showing that the Veteran was found to be disabled (under the applicable Social Security law) beginning in December 1982 due to chronic undifferentiated schizophrenia.  More recently, by comparison, the November 2008 QTC/VA examiner found that the Veteran would be capable of performing work "under certain circumstances," such as repetitive and simple work if supportively supervised.  The most recent VA disability examination, performed in June 2010, does not directly address this issue.  Rather, the VA examiner simply documented that the Veteran had been unemployed since 1982 due to "PTSD; schizophrenia."  

Thus, a new VA examination is necessary to address these issues.  Because the issues are intertwined, they must be remanded and considered together.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. After completing all initial development deemed warranted based upon a review of the entire record, to include associating all outstanding VA records with the claims folder, the RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and severity of the service-connected PTSD.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions and prior examination results, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's PTSD.  In doing so, the examiner is asked to report all pertinent findings, including an estimate of the Veteran's Global Assessment of Functioning (GAF) Scale score.  

Additionally, the examiner is asked to opine as to whether the Veteran' s PTSD alone (i.e., without regard to the Veteran's nonservice-connected disabilities or the Veteran's age) is productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.  If it is not possible to separate the effects of a nonservice-connected condition (schizophrenia) from the Veteran's service-connected PTSD, the examiner should so state.  

2.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


